UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 25, 2011 PSS WORLD MEDICAL, INC. (Exact name of Registrant as specified in its charter) Commission File Number:0-23832 Florida 59-2280364 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification Number) 4345 Southpoint Blvd. Jacksonville, Florida (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code (904) 332-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. (a) The 2011 Annual Meeting of Shareholders of PSS World Medical, Inc. (the “Company”) was held on August 25, 2011. (b) Set forth below are the voting results for each of the matters submitted to a vote of the Company’s shareholders: Item 1 – Election of Directors The Board of Director’s nominees for directors as listed in the Proxy Statement were each elected to serve a three-year term expiring at the 2014 Annual Meeting of Shareholders, based upon the following votes: For Withheld Broker Non-Votes Charles E. Adair Alvin R. Carpenter Stephen H. Rogers Item 2 – Ratification of the Company’s Independent Registered Public Accounting Firm The selection of KPMG LLP as the Company’s independent registered public accounting firm for the 2012 fiscal year was ratified, based upon the following votes: For Against Abstain Broker Non-Votes 0 Item 3 – Amendment to the Company’s Bylaws to provide for a Majority Vote Standard in Uncontested Director Elections An amendment to the Company’s Bylaws to provide for a majority vote standard in uncontested director elections was approved, based upon the following votes: For Against Abstain Broker Non-Votes 0 Item 4 – Advisory Vote on Executive Compensation An advisory vote for the approval of the compensation of the Company’s named executive officers as disclosed in the Proxy Statement was approved, based upon the following votes: For Against Abstain Broker Non-Votes Item 5 – Advisory Vote on the Frequency of Executive Compensation Votes An advisory vote in favor of holding an advisory vote on the compensation of the Company’s named executive officers every year was approved, based upon the following votes: One Year Two Years Three Years Abstain Broker Non-Votes 0 (d) Based upon the shareholder voting results on Item 5, the Board has determined that advisory votes on executive compensation will be submitted to shareholders on an annual basis until the next required advisory vote on the frequency of shareholder votes on executive compensation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PSS WORLD MEDICAL, INC. Date: August 29, 2011 By: /s/ Joshua H. DeRienzis Name Joshua H. DeRienzis Title General Counsel and Corporate Secretary
